Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations “generally flat card-shaped enclosure”, however no specifics given to which portion or side of the enclosure is flat, top, bottom, the sides, et cetera. Claims 2-9 are rejected due to their dependency to indefinite claim 1. Claims 2-9 are rejected due to their dependency to indefinite claim 1.

rd line recites “within the enclosure having a protocol following an SD card standard”. 
Claim 6 recites the limitations “according to a full size SD standard”. The SD standard is a suite of documents governed by the SD Association, and subject to change/editions. Thus further disclosure to the dimensions of said “SD card enclosure” specifics given to which portion or side of the enclosure is flat, top, bottom, the sides, et cetera and respective measurements. The same issue also recited in claim 16, and claim 20, line 2. Claims 7-9 are rejected due to their dependency to indefinite claim 6. Claims 17-19 are rejected due to their dependency to indefinite claim 16. Thus for these reasons correction to the claims is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected 35 U.S.C. 103 as being unpatentable over LEE et al. (USPGPUB No. 2016/0062798 A1, hereinafter referred to as Lee) in view of JOW et al. (USPGPUB No. 2013/0262764 A1, hereinafter referred to as Jow). 
Referring to claim 1, Lee discloses an electronic circuit card, comprising {electronic circuit card “SOC 100”, see Fig. 1, [0108]}: 
a generally flat card-shaped enclosure {flat enclosure techniques “Plastic Metric Quad Flat Pack (MQFP), Thin Quad Flatpack (TQFP)”, [0108]};
a first set of electronic Secure Digital (SD) memory circuits {memory units “working memory 130 may be used as a buffer memory” conforming to the claimed protocol, see Fig. 1, [0031].} housed within the enclosure having a protocol following an SD card standard {“provided as a memory card (MMC, eMMC, SD, micro SD)”, [0107].}, and including a first set of electrical contacts {“memory interface 160” and respective set of electrical contacts, see Fig. 1, [0026].} disposed externally of the enclosure at a first location thereof having a contact pattern following an SD card standard {“interface 160 provides interfacing between the system-on-chip (SoC) and the storage device 170”, see Fig. 1, [0034].}; and
Furthermore, Jow discloses: 
a second set of electronic SD memory circuits that are separate from the first set of electronic SD memory circuits {second set “second storage unit 125” separate as claimed from first “first storage unit 115”, see Fig. 3, [0055]}, and including a second set of electrical contacts distinct from the first set of electrical contacts and disposed externally of the enclosure at a second location thereof {second set electrical contracts via “second module interface 121” to second location coupling (but not shown) “second connector 27” (see Fig. 3, [0055]}.
Lee and Jow are analogous because they are from the same field of endeavor, implementing memory architecture form factors. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Jow before him or her, to modify Lee’s “SOC 100” incorporating Jow’ “weightage-based scheduling schemes” (see Fig. 3, [0033]). 
The suggestion/motivation for doing so would have been to optimize data access and security (Jow [0007]) through the continuous expansion of memory cards in conjunction with high degree convenience of Internet communications (Jow [0006]).
Therefore, it would have been obvious to combine Jow with Lee to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and JOW discloses wherein the first and second set of electronic memory circuits are disposed in physically separate regions of the enclosure {as seen in Fig. 3, separate “first” and “second connector 27” also means the electronic memory circuits are disposed as claimed}.

As per claim 3, the rejection of claim 1 is incorporated and JOW discloses wherein the first and second set of electronic SD memory circuits have the same capacity and/or speed {since both memory circuits rely on “standard memory card specification” the permutations of the two circuits can be the same or different, [0012] and last 3 lines of [0055], end of page 2.}.

As per claim 4, the rejection of claim 3 is incorporated and JOW discloses wherein the first and second set of electronic SD memory circuits have different capacities and/or speeds {since both memory circuits rely on “standard memory card specification” the permutations of the two circuits can be the same or different, [0012] and last 3 lines of [0055], end of page 2.}.

As per claim 5, the rejection of claim 1 is incorporated and JOW discloses wherein the first and second set of electrical contacts follow the SD card standard {since both memory circuits rely on “standard memory card specification”, [0012] and last 3 lines of [0055], end of page 2.}.

Claims 6 is rejected 35 U.S.C. 103 as being unpatentable over LEE in view of JOW and further in view of SEO (USPGPUB No. 2020/0042853 A1, hereinafter referred to as SEO). 
As per claim 6, the rejection of claim 1 is incorporated however neither Lee nor Jow appear to explicitly disclose all the limitations recited in this dependent claim.
Furthermore, SEO discloses wherein the enclosure is according to a full size SD card standard {“external package 100b of the , the first set of electronic SD memory circuits is according to a full size SD card standard {“plurality of SD  standard pins”, see Fig. 6, [0083]} and the second set of electronic SD memory circuits is according to the micro- or nano-SD card standard {“according to the micro SD standard”, see Fig. 6, [0092]]}.
Lee/Jow and SEO are analogous because they are from the same field of endeavor, implementing memory architecture form factors. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee/Jow and SEO before him or her, to modify Lee/Jow’s device incorporating SEO’s “semiconductor 20a” (see Fig. 2, [0042]). 
The suggestion/motivation for doing so would have been to implement semiconductor IC card performing a function of a SIM card and a function of a storage device simultaneously. Therefore, a communication system including the semiconductor IC card may connect to a SIM card semiconductor device and a storage device using fewer external card slots (SEO [0009]).
Therefore, it would have been obvious to combine SEO with Lee/Jow to obtain the invention as specified in the instant claim(s).

Claims 10 and 20 are rejected 35 U.S.C. 103 as being unpatentable over LEE in view of Ware et al. (USPGPUB No. 2014/0104935 A1, hereinafter referred to as Ware). 
Referring to claim 10, Lee discloses a Secure Digital (SD) card {“storage device 170… as memory card”, see Fig. 1, [0035]}, comprising:
an enclosure according to a standard SD card package size {“SD, MicroSD” implies both micro form factor and standard size, [0035]}; 
Furthermore, Ware discloses: 
a first SiP package disposed within the enclosure {“package-on-package configuration”, see Fig. 1, [0034]}; 
a second SiP package carried by the enclosure at a location separate from the first SiP package {“more die 102a and/or 102b stacked on a package substrate”, [0048]}; 
electrical contacts on an outer surface {“any other contacts suitable for electrically connecting a semiconductor package”, see Fig. 2a, [0050]} of the enclosure operative to transfer data between the SiP packages and outside of the card through the electrical contacts {“memory controller is mounted on a circuit board separate”, see Fig. 2a, [0050]}.
Lee and Ware are analogous because they are from the same field of endeavor, implementing memory architecture form factors. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Ware before him or her, to modify Lee’s “SOC 100” incorporating Ware’s “semiconductor memory system 100” and corresponding packaging techniques. 
The suggestion/motivation for doing so would have been to implement for effective techniques for buffering data transmission in 
Therefore, it would have been obvious to combine Ware with Lee to obtain the invention as specified in the instant claim(s).

Referring to claim 20 is an apparatus claim reciting claim functional language corresponding to the system claim of claim 10, respectively, thereby rejected under the same rationale as claim 10 recited above. 

Claim 14 is rejected 35 U.S.C. 103 as being unpatentable over LEE in view of Ware et al. (USPGPUB No. 2014/0104935 A1, hereinafter referred to as Ware) and further in view of Tang et al. (USPGPUB No. 2019/0158096 A1, hereinafter referred to as Tang). 
As per claim 14, the rejection of claim 10 is incorporated however neither Lee nor Ware appears to explicitly disclose any limitation in this dependent claim.
Furthermore, Tang discloses wherein the first set of electrical contacts have rotational symmetry with the second set of electrical contacts {“configurable IC dies… are in rotated orientations with respect to each other” and their claimed electrical contacts, see Fig. 1, [0034]}.
Lee/Ware and Tang are analogous because they are from the same field of endeavor, implementing memory architecture form factors. 

The suggestion/motivation for doing so would have been to implement an IO redundancy system that compensates for a failed IO element so that a configurable IC die remains usable after the IO element fails (Tang [0003]).
Therefore, it would have been obvious to combine Ware with Lee to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 11, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 7193161 B1, US 20160087630 A1, US 8102062 B1, and US 20200042853 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184